UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 3, 2011 RES-CARE, INC. (Exact Name of Registrant as specified in Charter) Kentucky 0-20372 61-0875371 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 9901 Linn Station Road, Louisville, Kentucky (Address of principal executive offices) (Zip code) (502) 394-2100 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Item 2.02Results of Operations and Financial Condition. Res-Care, Inc. is furnishing unaudited financial information related to the results of its third quarter ended September 30, 2011, that was posted to its website on November 3, 2011.The information, which is attached as Exhibit 99.1 to this report, includes certain non-GAAP financial measures and related reconciliations to GAAP measures that were not included in the Company’s Quarterly Report on Form 10-Q for the quarter ended September30, 2011. Item 9.01Financial Statements & Exhibits. Exhibit NumberDescription of Exhibit 99.1Unaudited financial information for the third quarter ended September 30, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly author­ized. RES-CARE, INC. Date: November 3, 2011By:/s/ David W. Miles David W. Miles Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit NumberDescription of Exhibits Unaudited financial information related to results for the third quarter ended September 30, 2011.
